Title: To John Adams from Timothy Pickering, 5 September 1797
From: Pickering, Timothy
To: Adams, John


(Private)
Sir,Trenton September 5. 1797



In my public letter of this date I have inclosed a letter from Mr. Boudinot, in which he suggests that Dr. Rush would accept the director office of Treasurer of the Mint. The Doctor is so perfectly well known to you, it would be impertinent to say one word concerning him. By marriage I think you must know that he is connected with Mr. Boudinot.
Dr. David Jackson can have no special claims to a public office: he appears to be in easy circumstances: and is (as I have for some time past been informed) a warm democrat, and strongly opposed to the measures of our government: and there is not such a dearth of federal men as to render necessary the appointment of Jacobins to any public office.—At the same time candour obliges me to say that I know of nothing against the Doctor but his politics.
Mr. Jonathan Williams is much better known to you than to me. I recollect to have heard that when in France he lived splendidly & failed; and few bankrupts are free from stain. What his politics are I do not know—Ostensibly, and perhaps really—they may be federal. But Governor Mifflin’s appointing him a Judge of the court for the county of Philadelphia is not a circumstance in his favour. The Governor, however, may by accident have done a proper thing.
I have taken the liberty to make these remarks on the candidates for the vacant office; presuming that in such cases you would expect, at least excuse, a communication of such observations and information as indicated the character and qualities of candidates.
I am, very respectfully, sir, / your most obt. servant,

Timothy Pickering